DETAILED ACTION
Receipt is acknowledged of Applicants’ IDS, filed on 13 May 2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
*  *  *  *  *
Claim Interpretation
	Claim 1 recites a method of preparing a pharmaceutical composition, however does not recite any method steps.  The body of the claim recites a composition comprising ciclesonide at a concentration of 0.1-0.8 mg/ml, a propellant selected from those listed, and ethanol in an amount effective to solublilize the claimed ciclesonide.  A surfactant is optional (i.e. not required).  The claim uses the open transition phrase “comprising.”
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 attempts to claim a process without setting forth any steps involved in the process.  The claim merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,120,752 (“Oliver”) (see IDS filed on 13 May 2021) in view of WO 2005/025578 (“Bethke”) (see IDS filed on 13 May 2021).
Oliver teaches a composition comprising ciclesonide and hydrofluorocarbon propellants (see col. 2, lines 25-30).
The disclosed composition comprises ciclesonide at a concentration of 1 to 8 mg per ml (see col. 2, lines 53-55) and a propellant selected from 1,1,1,2-tetrafluoroethane (Propellant 134a), 1,1,1,2,3,3,3-heptafluoropropane (Propellant 227), and a mixture thereof (see col. 2, lines 59-62).  
Regarding the disclosed concentration of ciclesonide, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Please note that the instant application teaches a concentration of ciclesonide as high as 0.9 mg per ml (see page 5, line 7 of the as-filed specification).  Applicants have not shown any criticality between the 1 mg per ml taught by Oliver and the 0.9 mg per ml disclosed by the instant application.
In any event, Bethke teaches compositions comprising the claimed concentration of ciclesonide (20 to 200 micrograms) (see, e.g., page 2, line 5) in a once daily dose (see page 3, line 5) in a formulation comprising 0.01 to 5% polar co-solvent, in particular ethanol (see page 5, second full-paragraph), wherein a solution of ciclesonide in the cosolvent is added to the prechilled propellant (see page 5, first full-paragraph).  
The disclosed composition may further comprise ethanol at a concentration of 3-25% (see col. 2, line 56).  The ciclesonide is solubilized in a mixture of propellant and co-solvent, preferably, ethanol (see col. 2, lines 50-52).
The disclosed formulations may contain surfactant but are preferably free of surfactant (see col. 2, lines 63-65).
Regarding the ethanol recited in claim 1, Oliver generally teaches an ethanol concentration of 3-25% (see col. 2, line 56).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to claim the method recited in claim 1, as taught by Oliver in view of Bethke.  One of ordinary skill in the art at the time the invention was made would have been motivated to use the claimed ratio of ethanol to 1,1,1,2-tetrafluoroethane because such a formulation exhibits desirable physical and chemical stability and excellent delivery characteristics, as explained by Oliver (see, e.g., abstract).  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it systemic side effects of inhaled corticosteroids such as growth suppression in children after long-term exposure can be reduced or completely avoided, as explained by Bethke (see page 2, first full-paragraph).  
*  *  *  *  *

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19 and 20 of US 8,371,292 (‘292) (see IDS filed on 13 May 2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘292 claims a method for treating a respiratory disease in a child while reducing or avoiding systemic side effects on said child's growth rate, comprising administering to the child a dose of a composition containing ciclesonide as the sole active ingredient, or a pharmaceutically acceptable salt thereof, wherein the dose of the composition comprises ciclesonide in an amount of from 20 to 200 .mu.g, and wherein ciclesonide consists essentially of its R-epimer  wherein the composition is a pharmaceutical aerosol formulation comprising a therapeutically effective amount of ciclesonide and a hydrofluorocarbon propellant and cosolvent in an amount effective to solubilize ciclesonide and optionally a surfactant wherein the hydrofluorocarbon propellant is selected from the group consisting of 1,1,1,2-tetrafluoroethane, 1,1,1,2,3,3,3-heptafluoropropane and mixtures thereof (see claims 19 and 20).
*
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of US 6,264,923 (‘923) (see IDS filed on 13 May 2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘923 claims a pharmaceutical composition comprising a therapeutically effective amount of a compound of the formula: ##STR4## in which: R.sub.1 is 1-butyl, 2-butyl, cyclohexyl or phenyl and R.sub.2 is acetyl or isobutanoyl, and a propellant selected from 1,1,1,2-tetrafluoroethane, 1,1,1,2,3,3,3-heptafluoropropane and a mixture thereof, and ethanol in an amount effective to solubilize the compound of formula (I) and optionally a surfactant further consisting of ciclesonide at a concentration of 1-5 mg/ml in a blend of ethanol: 1,1,1,2-tetrafluoroethane with a ratio of 8:92 by weight (see claim 12).
*
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 11,007,150 (‘150) (see PTO-892).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘150 claims a pharmaceutical composition comprising the following components: a. an effective amount of ciclesonide, b. a propellant selected from the group consisting of 1,1,1,2-tetrafluoroethane, 1,1,1,2,3,3,3-heptafluoropropane and a mixture thereof, and c. ethanol in an amount independently effective to solubilize the ciclesonide wherein the concentration of ciclesonide in the composition is from 0.1 to 0.9 mg per ml, and the ciclesonide is solubilized by the ethanol, wherein the ciclesonide is the sole drug in the pharmaceutical composition, and wherein the pharmaceutical composition is a nasal aerosol (see claim 1).
[Wingdings 2 font/0xF3]

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615


/HASAN S AHMED/Primary Examiner, Art Unit 1615